DETAILED ACTION
This is a first Office action on the merits to the application filed May 13, 2020. Claims 1-16 are pending.
The following is a list of the prior art cited and applied in this action:
U.S. Patent Application Publication No. 2020/0050627, to Satou et al. (“Satou”), which is newly cited and applied in this action.
U.S. Patent Application Publication No. 2016/0044126, to Mahadevan et al. (“Mahadevan”), which is newly cited and applied in this action.
U.S. Patent Application Publication No. 2013/0219081, to Qian et al. (“Qian”), which is applicant-cited.

The following is a status of the pending claims in this action:
Claim Objections – Claims 1-11.
35 U.S.C. § 102(a)(2) Over Satou – Claims 1-3 and 12-16.
35 U.S.C. § 103 Over Satou in view of Mahadevan – Claim 4.
35 U.S.C. § 103 Over Satou in view of Qian – Claims 5-8, 10, and 11.
35 U.S.C. § 103 Over Satou in view of Qian, and in further view of Mahadevan – Claim 9.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on May 13, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities: Claim 1, at the end of the claim, there is a typographical error, which should be changed to “specified in the interest message”. . Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satou.

Regarding claim 1, Satou teaches:
A network node (Satou, Fig. 5, router 4, ¶ 99), comprising: 
at least one communication interface (Satou, Fig. 5, all interfaces in communicator 41, ¶ 101); and 
at least one processor (Satou, Fig. 5, controller 42 acts as a processor, such as through the actions of processors 45-48, ¶¶ 106-110) configured to:
receive an interest message on a communication interface of the at least one communication interface, the interest message comprising a request for a data object and metadata, the metadata specifying one or more criteria to be used for selecting a subset of a plurality of items (Satou, Fig. 12, ST201, ¶¶ 67, 155-156, the interest is a request for a data objection and includes search criteria (i.e., metadata) for ultimately selecting the data object, see also Fig. 6, ¶¶ 107, 111-117),
determine whether there is a match between the requested data object and a plurality of items (Satou, Fig. 12, ST202, ST203, ¶¶ 156-159, a match for the data object is determined between the requested data object and the information associated with one or more contents (i.e., the plurality of items) in the content store (CS)), and
select a subset of the plurality of items by applying the one or more criteria if the match has been determined to exist (Satou, Fig. 12, ST203, ST205, ST206, ST207, ST208, ¶¶ 159-162, information associated with the one or more content items that meet the search criteria (i.e., the subset) is selected for addition to the interest),
(Satou, Fig. 6, ¶¶ 111-117, the search criteria can include at least factual properties of the items, for example, details of the face images).

Regarding claim 2, which depends from claim 1, Satou further teaches:
the at least one processor is further configured to: 
determine whether a plurality of data objects in one or more memories of the network node matches the requested data object (Satou, Fig. 12, ST203, ST205, ST206, ST207, ¶¶ 159-162, when one or more of the contents (i.e., data objects stored in a memory, such as the CS) match the requested data object), andMcDONNELL BOEHNEN HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(312)91 3-0001
select one of the plurality of data objects by applying the one or more criteria and return the selected data object in a data message on the communication interface of the at least one communication interface if the plurality of data objects has been determined to match the requested data object, wherein at least one of the one or more criteria is a preference specified for at least one of: factual properties of the plurality of data objects, usage data related to the plurality of data objects, and or a position in a range specified in said the interest message (Satou, Fig. 12, ST207, ST208, ¶¶ 160-162, the search criteria can include at least factual properties of the items, for example, details of the face images, see also Fig. 6, ¶¶ 111-117).

Regarding claim 3, which depends from claim 2, Satou further teaches, “at least one criterion of the one or more criteria is a preference specified for factual properties of the plurality of data objects and is at least one of: a preferred data object size, a preferred minimum data object size, a preferred maximum data object size, a preferred data object content type, a preference for a date and time after which the data object was produced, a preference for a date and time before which the data object was produced, or a preference for the most recently produced data object,” as recited in claim 3. Satou, Fig. 6, ¶¶ 111-117, the search criteria can include at least factual properties of the items, for example, details of the face images, which would include size information and/or type of data.

Regarding claim 12, Satou teaches:
(Satou, Figs. 1, 2, 5, any of user terminal 1 or routers 4 can act as requesting sources, such as an original requester and relaying the request, ¶ 67), comprising: 
at least one communication interface (Satou, Fig. 1, communicator 11, ¶¶ 72-74; Fig. 5, all interfaces in communicator 41, ¶ 101); and 
at least one processor (Satou, Fig. 1, controller 12 with controller 16 and processor 17 carrying out processes, ¶¶ 72-79; Fig. 5, controller 42, acts as a processor, such as through the actions of processors 45-48, ¶¶ 106-110) configured to: 
create an interest message comprising a request for a data object and metadata specifying one or more criteria to be used by a network node for selecting a subset of a plurality of items when there is a match between the requested data object and the plurality of items (Satou, Fig. 12, ST201, ¶¶ 67, 155-156, the interest is a request for a data objection and includes search criteria (i.e., metadata) for ultimately selecting the data object, see also Fig. 6, ¶¶ 107, 111-117), at least one of the one or more criteria being a preference specified for at least one of: factual properties of the plurality of items, usage data related to the plurality of items, usage data related to at least one communication interface of the network node, an effort to obtain data from another network node, or a position in a range specified in the interest message (Satou, Fig. 6, ¶¶ 111-117, the search criteria can include at least factual properties of the items, for example, details of the face images), andMcDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606 (312)91 3-0001
transmit the interest message on the at least one communication interface (Satou, Fig. 5, the interest is transmitted to a router 4, ¶¶ 67, 99-101).

Regarding claim 13, there is recited a “method of receiving an interest message” with steps virtually identical as the functions performed by the node of claim 1. As a result, claim 13 is rejected as anticipated under section 102(a)(2) over Satou for the same reasons as in claim 1.

Regarding claim 14, there is recited a “method of transmitting an interest message” with steps virtually identical as the functions performed by the node of claim 12. As a result, claim 14 is rejected as anticipated under section 102(a)(2) over Satou for the same reasons as in claim 12.

Regarding claim 15, Satou teaches a “non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations”. Satou, Fig. 5, ¶¶ 102, 106, at least “the storage 43 stores programs executed by the processor, which implements the controller 42.” Additionally, the operations carried 

Regarding claim 16, Satou teaches a “non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations”. Satou, Fig. 2, ¶¶ 75, 77, at least the “storage 13 stores programs executed by the controller 12”; Fig. 5, ¶¶ 102, 106, at least “the storage 43 stores programs executed by the processor, which implements the controller 42.” Additionally, the operations carried out are virtually identical to the functions performed by the node of claim 12. As a result, claim 16 is rejected as anticipated under section 102(a)(2) over Satou for the reasons above and for the reasons presented in the rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Mahadevan, both of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 4, which depends from claim 2, Satou does not explicitly teach the additionally recited limitations. Mahadevan remedies this and teaches, “at least one criterion of the one or more criteria is a preference specified for usage data related to the plurality of data objects and is at least one of: a preference for the most frequently transmitted data object, a preference for the least frequently transmitted data object, preference for the most recently transmitted data object, or a preference for the least recently transmitted data object,” as recited in claim 4. Mahadevan, ¶¶ 32-33, a reputation value is a preference and is made of attributes, such as “a number of times [(i.e., frequency)] the nodes received the same Interest,” which is directly indicates a most frequent (or less frequent) transmitted data object associated with the interest, see also Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attributes of the reputation in Mahadevan to further select a data object, such as in Satou, to determine when to forego validation of a data object, and thus, save time and resources. See Mahadevan, ¶¶ 5-6.

Claim 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Qian, both of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 5, which depends from claim 2, Satou does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is further configured to record a time at which the selected data object is returned upon returning the selected data object in the data message,” as recited in claim 5. Qian, Fig. 5, ¶ 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Satou to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 6, which depends from claim 2, Satou does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is further configured to record a number of times the selected data object has been returned upon returning the selected data object in the data message,” as recited in claim 6. Qian, Fig. 7, ¶ 57, the selection probability is an indication of the number of times a probed-data has been returned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Satou to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 7, which depends from claim 1, while Satou teaches using a forwarding information base (FIB) based on matching criteria for an interest (see Satou, Fig. 12, ST230, ST204, ¶ 158), Satou does not teach the explicitly details as recited in claim 7. Qian remedies this and teaches:
the at least one processor is further configured to: 
determine whether the requested data object matches one or more prefixes in a forwarding table and whether the one or more matching prefixes are associated with a plurality of communication interfaces (Qian, Fig. 3, ¶ 40, a determination is made as to a prefix match for a plurality of communication interfaces), and
select a subset of the plurality of communication interfaces by applying the one or more criteria and forward said interest message on the subset of the plurality of communication (Qian, Fig. 3, ¶¶ 25, 31, 40, a subset of the plurality of interfaces is selected based on a matching criteria), 
wherein at least one of the one or more criteria is a preference specified for at least one of usage data related to the at least one communication interface, an effort to obtain McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(312)91 3-0001data from another network node, or a position in a range specified in the interest message (Qian, ¶¶ 31, 40, there is usage data expressed as the amount of time an interface is used).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Satou to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 8, which depends from claim 7, Qian further teaches “at least one criterion of the one or more criteria is a preference specified for an effort to obtain data from another network node and comprises a preferred maximum number of hops between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object and/or a preferred maximum latency between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object,” as recited in claim 8. Qian, ¶ 44, selection probability and delay may be used to select an interface (i.e., face). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Satou to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Regarding claim 10, which depends from claim 7, Satou does not explicitly teach the additionally recited limitations. Qian remedies this and teaches “the at least one processor is configured to record a time at which a data message is received on a communication interface upon receiving the data message on the communication interface,” as recited in claim 10. Qian, Fig. 5, ¶ 43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use See Qian, ¶¶ 25, 33.

Regarding claim 11, which depends from claim 7, “the at least one processor is configured to record a number of times data messages have been received on a communication interface upon receiving a data message on the communication interface,” as recited in claim 11. Qian, Fig. 7, ¶ 57, the selection probability is an indication of the number of times a probed-data has been returned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the more detailed forwarding of Qian with the system of Satou to allow the network to operate in a more stable and efficient manner, such as minimized delay. See Qian, ¶¶ 25, 33.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satou and Qian, as applied to claim 7 above, and in further view of Mahadevan, all of which are in the same field of item/content selection based on an interest request as the claimed invention.

Regarding claim 9, which depends from claim 7, Satou does not explicitly teach the additionally recited limitations. Mahadevan remedies this and teaches, “at least one criterion of the one or more criteria is a preference specified for an effort to obtain data from another network node and comprises a preferred maximum number of hops between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object and/or a preferred maximum latency between the originator of the interest message and a network node which stores and transmits a data object matching the requested data object,” as recited in claim 9. Mahadevan, ¶¶ 32-33, a reputation value is a preference and is made of attributes, such as “a number of times [(i.e., frequency)] the nodes received the same Interest,” which is directly indicates a most frequent (or less frequent) transmitted data object on an interface associated with the interest, see also Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the attributes of the reputation in Mahadevan to further select a data object, such as in Satou, to determine when to forego validation of a data object, and thus, save time and resources. See Mahadevan, ¶¶ 5-6.

Conclusion
Applicant is encouraged to review the following prior art made of record but not relied upon as it is pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2015/0381557, 2018/0287940, 2015/0350078, 2014/0289325, 2018/0302323, 2018/0109454, 2018/0077052, 2019/0306234, and 2019/0089811 together show the current state of information-centric networking and various aspects as described and claimed in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413